NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSA MELIDA PINEDA-MONROY,                      No.    15-73527

                Petitioner,                     Agency No. A206-783-615

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Rosa Melida Pineda-Monroy, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo questions of law, including whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny the petition for review.

      Substantial evidence supports the agency’s determination that Pineda-

Monroy failed to establish her proposed social group is socially distinct. See id. at

1243 (petitioner’s proposed social group was not cognizable because of the

absence of society-specific evidence of social distinction). Thus, the BIA did not

err in concluding that Pineda-Monroy did not establish membership in a cognizable

particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(in order to demonstrate membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      The BIA did not err in declining to consider Pineda-Monroy’s arguments

regarding imputed political opinion and the proposed particular social groups of

“former business owners” and “witness against gang members who robbed and


                                          2                                     15-73527
beat her” that were raised for the first time to the BIA. See Honcharov v. Barr,

924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not err in declining to consider

argument raised for the first time on appeal). We do not consider these claims

because the BIA did not decide the issues. See Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA).

      Thus, Pineda-Monroy’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Pineda-Monroy failed to show it is more likely than not she would be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (petitioner

did not establish the necessary “state action” for CAT relief).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                  15-73527